       Case 1:19-cv-05434-VM Document 100 Filed 07/09/19 Page 1 of 1
         Case 1:19-cv-05434-VM Document 88-3 Filed 07/08/19 Page 1 of 2




UNITED STATES DISTRICT COURT                               LSDC SDNY
SOUTHERN DISTRICT OF NEW YORK                              DO<TMENT
                                                       l ELECTRONICALLY FILED .            I'
STATE OF NEW YORK, et al.,
                                                       1 one #:_               3/J. I      ·
                               Plaintiffs,
                                                       ~   llAI-~   ·~1'.-~:D: 771         I;


               V.                                          No. 19-cv-05434 (VM)


DEUTSCHE TELEKOM AG, et al.,


                                Defendants.



            [PROPOSED] ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

       The motion of Mark S. Popofsky for admission to practice pro hac vice in the above-captioned

action is granted.

       Applicant has declared that he is a member in good standing of the Bar of the District of Columbia

and the State of California, and that his contact information is as follows:

               Mark S. Popofsky
               ROPES & GRAY LLP
               2099 Pennsylvania A venue NW
               Washington, DC 20006
               Tel.: (202) 508-4600
               mark. popofsky@ropesgray.com

        Applicant having requested admission pro hac vice to appear for all purposes as counsel for

interested non-party Charter Communications, Inc. in the above-entitled action.

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned action in the United States District Court for the Southern District of New York.

        All attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.               SO ORDERED.
